  Case 2:21-cr-20106-AJT-KGA ECF No. 1, PageID.1 Filed 02/11/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 United States of America,

       Plaintiff,

 v.
                                               Violations: 18 U.S.C. § 641
 D-1 Daniel Anderson,                                      [Misdemeanor]

      Defendant.
 _____________________________/


                                  INFORMATION

THE UNITED STATES ATTORNEY CHARGES

                                 COUNT ONE
         18 U.S.C. § 641 - Theft of Government Funds (Misdemeanor)

D-1 Daniel Anderson

      In or around the month of March 2016, in the Eastern District of Michigan,

Southern Division, the defendant Daniel Anderson willfully and knowingly did

embezzle, steal, purloin, and convert to his use money of the Social Security

Administration, a department or agency of the United States, to wit: some portion

of Social Security Act, Title II, Survivor’s Insurance Benefits to which he was not

legally entitled; all in violation of Title 18, United States Code, Section 641.
  Case 2:21-cr-20106-AJT-KGA ECF No. 1, PageID.2 Filed 02/11/21 Page 2 of 2




SAIMA S. MOHSIN
Acting United States Attorney


s/John K. Neal
JOHN K. NEAL
Chief, White Collar Crime Unit

s/Corinne M. Lambert
CORINNE M. LAMBERT
Special Assistant U.S. Attorney

s/Ryan A. Particka
RYAN A. PARTICKA
Assistant United States Attorney




Dated: February 11, 2021




                                     2
